Exhibit 10f

SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT (this “Agreement”) dated as of July 22, 2014 is made
and entered by and between Materion Corporation, an Ohio corporation (the
“Company”), and _____________ (the “Executive”).


WITNESSETH:


WHEREAS, the Executive is an executive of the Company and is expected to make
(or continue to make) major contributions to the growth and financial strength
of the Company; and


WHEREAS, the Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its shareholders; and


WHEREAS, the Company desires to assure itself of the continuity of management
and desires to establish certain minimum severance benefits for certain of its
executives, including the Executive, applicable in the event of a Change in
Control; and


WHEREAS, the Company wishes to ensure that its executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company;
and


WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company; and


WHEREAS, the Company and the Executive desire for this Agreement to take into
account certain changes in the Company’s compensation and employee benefit
programs, and to amend and supersede any severance agreements between the
Company and the Executive entered into prior to the date of this Agreement
(collectively, the “Prior Agreements”).


NOW, THEREFORE, the Company and the Executive agree as follows:


1.     Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Affiliate” means with respect to any Person, any holder of more than 10%
of the outstanding shares or equity interests of such Person or any other Person
which directly or indirectly controls, is controlled by or is under common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “controlled” Person, whether
through ownership of voting securities, by contract or otherwise.
(b)
“Base Pay” means the Executive’s annual base salary rate as in effect from time
to time.

(c)    “Board” means the Board of Directors of the Company.
(d)    “Cause” means that the Executive shall have:
(i)    been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the Company
or any Affiliate of the Company;
(ii)    committed intentional wrongful damage to property of the Company or any
Affiliate of the Company;
(iii)    committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Affiliate of the Company; or
(iv)    intentionally engaged in any activity in violation of Section 8;
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.


(e)    “Change in Control” means
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own (X) 30% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) without the approval of the Incumbent Board as
defined in (ii) below or (Y) 35% or more of the Outstanding Voting Securities of
the Company with the approval of the Incumbent Board; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection (ii),
below), (B) any acquisition by the Company or a subsidiary of the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 30% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 30% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
30% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(iii)    the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction (a
“Business Combination”) excluding, however, such a Business Combination pursuant
to which (A) the individuals and entities who were the ultimate beneficial
owners of voting securities of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly (X) 30% or more, if such
Business Combination is approved by the Incumbent Board or (Y) 35% or more, if
such Business Combination is not approved by the Incumbent Board, of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination described
in clauses (A), (B) and (C) of subsection (iii), above.
(f)    “Employee Benefits” means the benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which Executive is entitled to
participate, including without limitation any stock purchase, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, group or other life, health, medical/hospital or
other insurance (whether funded by actual insurance or self-insured by the
Company or an Affiliate of the Company), disability, expense reimbursement and
other employee benefit policies, plans, programs or arrangements.
(g)    “Incentive Pay” means the annual bonus, incentive or other payment of
compensation under the Management Incentive Plan or, if such Management
Incentive Plan is no longer in effect, the annual bonus, incentive or other
payment of compensation in addition to Base Pay, made or to be made in regard to
services rendered in any year or other period pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or an
Affiliate of the Company, or any successor thereto.
(h)    “Retirement Plans” means the benefit plans (including the defined
contribution and defined benefit plans) of the Company that are intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”) if the Executive was a participant in such Retirement Plan on the
date of the occurrence of the Change in Control.
(i)    “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of (i)
the second anniversary of the occurrence of the Change in Control, or (ii) the
Executive’s death; provided, however, that commencing on each anniversary of the
Change in Control, the Severance Period will automatically be extended for an
additional year unless, not later than 90 calendar days prior to such
anniversary date, either the Company or the Executive shall have given written
notice to the other that the Severance Period is not to be so extended.
(j)    “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the Outstanding Company Voting Securities.
(k)    “Term” means the period commencing as of the date hereof and expiring on
the close of business on December 31, 20__; provided, however, that (i)
commencing on January 1, 20__ and each January 1 thereafter, the Term will
automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or the Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term shall expire and this Agreement will terminate at the expiration
of the Severance Period; and (iii) subject to the last sentence of Section 9,
if, prior to a Change in Control, the Executive ceases for any reason to be an
employee of the Company and any Affiliate of the Company, thereupon without
further action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect. For purposes of this Section
1(k), the Executive shall not be deemed to have ceased to be an employee of the
Company and any Affiliate of the Company by reason of the transfer of
Executive’s employment between the Company and any Affiliate of the Company, or
among any Affiliates of the Company.
(l)    “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b)), provided that in each case such date constitutes a
“separation from service,” as defined for purposes of Section 409A of the Code.
2.     Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 9, this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement shall become immediately operative.
3.     Termination Following a Change in Control.
(a)    In the event of the occurrence of a Change in Control during the Term,
the Executive’s employment may be terminated by the Company or an Affiliate of
the Company during the Severance Period and the Executive shall be entitled to
the benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:
(i)    The Executive’s death;
(ii)    If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
(iii)    Cause.
(b)    In the event of the occurrence of a Change in Control during the Term,
the Executive may terminate employment with the Company and any Affiliate of the
Company during the Severance Period with the right to severance compensation as
provided in Section 4 upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than Cause as hereinabove
provided, for such termination exists or has occurred, including without
limitation other employment):
(i)    Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate of the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company and/or an Affiliate of the Company
(or any successor thereto) if the Executive shall have been a Director of the
Company and/or an Affiliate of the Company immediately prior to the Change in
Control;
(ii)    (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Affiliate of the Company which the Executive
held immediately prior to the Change in Control, (B) a reduction in the
aggregate of the Executive’s Base Pay and Incentive Pay opportunity received
from the Company and any Affiliate of the Company, or (C) the termination or
denial of the Executive’s rights to Employee Benefits or any long-term, stock
option, performance share, performance unit, or similar equity or equity-based
award opportunity or a reduction in the scope or value thereof, any of which is
not remedied by the Company within 10 calendar days after receipt by the Company
of written notice from the Executive of such change, reduction or termination,
as the case may be;
(iii)    The liquidation, dissolution, merger, consolidation or reorganization
of the Company or the transfer of all or substantially all of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);
(iv)    The Company relocates its principal executive offices (if such offices
are the principal location of Executive’s work), or requires the Executive to
have his principal location of work changed, to any location that, in either
case, is in excess of 50 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from his office
in the course of discharging his responsibilities or duties hereunder at least
20% more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than was
required of Executive in any of the three full years immediately prior to the
Change in Control without, in either case, his prior written consent; or
(v)    Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.
(c)    A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
or an Affiliate of the Company providing Employee Benefits or covering long-term
or equity (or equity-based) awards (except as provided in Section 4(a) and Annex
A), which rights shall be governed by the terms thereof.
4.     Severance Compensation.
(a)    If, following the occurrence of a Change in Control during the Term, the
Company or an Affiliate of the Company terminates the Executive’s employment
during the Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or
3(a)(iii), or if the Executive terminates his employment pursuant to Section
3(b) (if Section 3(b) is operative), the Company (subject to Section 4(d)) will
pay to the Executive the lump sum payment amounts described in Annex A within
five business days after the Termination Date (the “Payment Date”) and will
continue to provide to the Executive the benefits described in Annex A for the
periods described therein. There shall be no duplication of amounts paid or
benefits provided under this Agreement and long-term or equity (or equity-based)
awards.
(b)    Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7, 8, 9 and 13 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.
(c)    Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control during the Term, the
Company shall pay in cash to the Executive a lump sum amount equal to the value
of any annual bonus (including, without limitation, incentive-based annual cash
bonuses and performance units, but not including any long-term or equity-based
compensation or compensation provided under a qualified plan) earned or accrued
with respect to the Executive’s service during the performance period or periods
that includes the date on which the Change in Control occurred, disregarding any
applicable vesting requirements; provided that such amount shall be calculated
at the plan target or payout rate, but prorated to base payment only on the
portion of the Executive’s service that had elapsed during the applicable
performance period. Such payment shall take into account service rendered
through the Termination Date. To the extent such payment is exempt under Section
409A of the Code, it shall be made on the Payment Date. To the extent such
payment constitutes “deferred compensation” under Section 409A of the Code, it
shall be made at the same time it would have been made in the absence of the
Change in Control.
(d)    Notwithstanding the foregoing provisions of this Section 4 and Annex A,
if the Executive is a “specified employee,” determined pursuant to procedures
adopted by the Company in compliance with Section 409A of the Code, on his
Termination Date, amounts that would otherwise be payable pursuant to this
Agreement during the six-month period immediately following the Executive’s
Termination Date (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (except for the benefits described in
Paragraph 6 of Annex A) (the “Delayed Benefits”) during the six-month period
immediately following the Executive’s Termination Date (such period, the “Delay
Period”) will instead be paid or made available on the earlier of (i) the first
business day of the seventh month after Executive’s Termination Date, or (ii)
the Executive’s death (the applicable date, the “Permissible Payment Date”).
(e)    Each payment to be made to the Executive under the provisions of this
Section 4 and Annex A shall be considered to be a separate payment and not one
of a series of payments for purposes of Section 409A of the Code. Further,
coverages provided during one taxable year shall not affect the degree to which
coverages will be provided in any other taxable year.
5.     Limitation on Payments and Benefits. If any amount or benefit to be paid
or provided under this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing would be
an “Excess Parachute Payment” within the meaning of Section 280G of the Code (or
any successor provision thereto), but for the application of this sentence, then
the payments and benefits to be paid or provided under this Agreement or
otherwise shall be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by a comparable provision of state law, and any
applicable federal, state and local income taxes (“Excise Tax”)). The
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence shall be made by an independent accounting firm selected by the Company
(the “Accounting Firm”), which Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Termination Date or such earlier time as is requested by the Company and, if
requested by the Executive, an opinion that he has substantial authority not to
report any Excise Tax on the Executive’s Federal income tax return with respect
to the Excess Parachute Payments. Any such determination by the Accounting Firm
will be binding upon the Company and the Executive. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 shall not of itself limit or otherwise
affect any other rights of the Executive. In the event that any payment or
benefit intended to be provided under this Agreement or otherwise is required to
be reduced pursuant to this Section 5, the Company shall reduce the Executive’s
payments and/or benefits, to the extent required, in the following order: (i)
the lump sum payment described in paragraph (1) of Annex A; (ii) the lump sum
payment described in Section 4(c) of this Agreement; (iii) the benefits
described in Paragraph (5) of Annex A; (v) the benefits described in Paragraph
(2) of Annex A; and (vi) the accelerated vesting of long-term and equity or
equity-based awards (if any) described in Paragraph (3) of Annex A.
6.     No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in the last
sentence of Paragraph 2(a) set forth on Annex A.
7.     Legal Fees and Expenses.
(a)    It is the intent of the Company that the Executive not be required to
incur legal fees and the related expenses associated with the reasonable
interpretation, enforcement or defense of Executive’s rights under this
Agreement by litigation or otherwise because the reasonable cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of Executive’s choice, at the reasonable expense
of the Company as hereafter provided, to advise and represent the Executive in
connection with any such reasonable interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all reasonable attorneys’ and related fees and reasonable expenses incurred
by the Executive in connection with any of the foregoing. Such payments shall be
made no later than December 31 of the year following the year in the which the
Executive incurs the expenses, provided that in no event will the amount of
expenses eligible for reimbursement in one year affect the amount of expenses to
be reimbursed, or in-kind benefits to be provided, in any other taxable year.
(b)    Without limiting the obligations of the Company pursuant to Section 7(a)
hereof, in the event a Change in Control occurs during the Term, the performance
of the Company’s obligations under this Agreement, including, without
limitation, this Section 7 and Annex A, shall be secured by amounts deposited or
to be deposited in trust pursuant to certain trust agreements to which the
Company shall be a party providing that the benefits to be provided hereunder
and the reasonable fees and expenses of counsel selected from time to time by
the Executive pursuant to Section 7(a) shall be paid, or reimbursed to the
Executive if paid by the Executive, either in accordance with the terms of such
trust agreements, or, if not so provided, on a regular, periodic basis upon
presentation by the Executive to the trustee of a statement or statements
prepared by such counsel in accordance with its customary practices. Any failure
by the Company to satisfy any of its obligations under this Section 7(b) shall
not limit the rights of the Executive hereunder. Subject to the foregoing, the
Executive shall have the status of a general unsecured creditor of the Company
and shall have no right to, or security interest in, any assets of the Company
or any Affiliate of the Company. Notwithstanding anything contained in this
Agreement to the contrary, in no event shall any amount be transferred to a
trust described in this Section 7(b) if, pursuant to Section 409A(b)(3)(A) of
the Code, such amount would, for purposes of Section 83 of the Code, be treated
as property transferred in connection with the performance of services.
8.     Competitive Activity; Confidentiality; Nonsolicitation.
(a)    Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the Term, the Executive will be brought into frequent contact, either in person,
by telephone or through the mails, with existing and potential customers of the
Company located globally. The Executive also agrees that trade secrets and
confidential information of the Company, more fully described in Section 8(j) of
this Agreement, gained by the Executive during the Executive’s association with
the Company, have been developed by the Company through substantial expenditures
of time, effort and money and constitute valuable and unique property of the
Company. The Executive further understands and agrees that the foregoing makes
it necessary for the protection of the business of the Company that the
Executive not compete with the Company during the Term and not compete with the
Company for a reasonable period thereafter, as further provided in the following
subsections.
(b)    Covenants During the Term. During the Term and prior to the Termination
Date, the Executive will not compete with the Company. In accordance with this
restriction, but without limiting its terms, during the term of the Executive’s
employment, the Executive will not:
(i)    enter into or engage in any business which competes with the business of
the Company;
(ii)    solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;
(iii)    divert, entice or otherwise take away any customers, business,
patronage or orders of the Company or attempt to do so; or
(iv)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.
(c)    Covenants Following Termination. For a period of two (2) years following
the Termination Date, if the Executive has received or is receiving benefits
under this Agreement, the Executive will not:
(i)    enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 8(g));
(ii)    solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;
(iii)    divert, entice or otherwise take away any customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or
(iv)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.
(d)    Indirect Competition. For the purposes of Sections 8(b) and 8(c),
inclusive, but without limitation thereof, the Executive will be in violation
thereof if the Executive engages in any or all of the activities set forth
therein directly as an individual on the Executive’s own account, or indirectly
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Executive or the
Executive’s spouse, child or parent owns, directly or indirectly, individually
or in the aggregate, more than five percent (5%) of the outstanding stock.
(e)    The Company. For the purposes of this Section 8, the Company shall
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the two (2) year period prior to such termination.
(f)    The Company’s Business. For the purposes of Sections 8(b), 8(c), 8(k) and
8(l), inclusive, the Company’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications, computer, automotive electronics, industrial components and
optical media markets, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company as the same may be
altered, amended, supplemented or otherwise changed from time to time, or of any
other products or services substantially similar to or readily substitutable for
any such described products and services.
(g)    Restricted Territory. For the purposes of Section 8(c), the Restricted
Territory shall be defined as and limited to:
(i)    any geographic areas serviced by the Company during the two (2) year
period following the Termination Date as to any business segment, product,
service, or activity for which the Executive worked, to which the Executive was
assigned or had any responsibility (either direct or supervisory), in which the
Executive was involved in research and/or development, or about which the
Executive had access to any trade secrets or confidential business and technical
information of the Company, at the time of the Termination Date and at any time
during the two (2) year period prior to the Termination Date; and
(ii)    all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which the Executive had any contact
or for which the Executive was assigned or had any responsibility (either direct
or supervisory), in which the Executive was involved in solicitation or
development, or about which the Executive had access to any trade secrets or
confidential business and technical information of the Company, at the time of
Termination Date and at any time during the two (2) year period prior to the
Termination Date.
(h)    Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 8(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.
(i)    Non-Solicitation. The Executive will not directly or indirectly, during
the period of two (2) years following the Termination Date, solicit or induce or
attempt to solicit or induce any employee(s), sales representative(s), agent(s)
or consultant(s) of the Company and/or of its parent, or its other subsidiary,
affiliated or related companies to terminate their employment, representation or
other association with the Company and/or its parent or its other subsidiary,
affiliated or related companies.
(j)    Further Covenants.
(i)    The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, including without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the termination of the Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.
(ii)    The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 8(j)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.
(k)    Discoveries and Inventions; Work Made for Hire.
(i)    The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within two (2) years following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.
(ii)    The Executive acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices , e.g., “(creation date) Materion
Corporation, All Rights Reserved,” and will be in condition to be registered or
otherwise placed in compliance with registration or other statutory requirements
throughout the world.
(l)    Communication of Contents of Agreement. During the Executive’s employment
and for two (2) years thereafter, the Executive will communicate the contents of
this Section 8 of this Agreement to any person, firm, association, partnership,
corporation or other entity which the Executive intends to be employed by,
associated with, or represent and which is engaged in a business that is
competitive to the business of the Company.
(m)    Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
8(b), 8(c), 8(i), 8(j), 8(k) and 8(l), inclusive, of this Agreement, without the
necessity of proof of actual damage.
(n)    Reasonableness. The Executive acknowledges that the Executive’s
obligations under this Section 8 are reasonable in the context of the nature of
the Company’s business and the competitive injuries likely to be sustained by
the Company if the Executive was to violate such obligations. The Executive
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
9.     Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Affiliate of the
Company prior to or following any Change in Control. Any termination of
employment of the Executive or the removal of the Executive from the office or
position in the Company or any Affiliate of the Company that occurs following
the commencement of any discussion with a third person that ultimately results
in a Change in Control, shall be deemed to be a termination or removal of the
Executive after a Change in Control for purposes of this Agreement.
10.    Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
11.    Successors and Binding Agreement.
(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.
(b)    This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
12.    Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
13.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent. References to Section 409A shall include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.
14.    Governing Law; Choice of Forum. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Ohio, without giving
effect to the principles of conflict of laws of such State. Further, any
litigation arising out of this Agreement shall be venued in a court of competent
jurisdiction located in Cuyahoga County, Ohio. In executing this Agreement, the
Executive acknowledges that the Executive has purposefully availed himself or
herself of the benefits and privileges of the jurisdictions of such courts, that
the Executive waives any objections of the basis of forum, venue, and/or
jurisdiction, and that the Executive willfully and knowingly submits himself or
herself to the jurisdiction of such courts. The Executive further agrees that
any litigation concerning, in whole or in part, Section 8 of this Agreement
shall be filed either in the United States District Court for the Northern
District of Ohio located in Cleveland, Ohio or in the Cuyahoga County Court of
Common Pleas, Commercial Docket located in Cleveland, Ohio.
15.    Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
16.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to Sections of this Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
18.    Prior Agreements. This Agreement amends and supersedes, as of the date
first above written, the Prior Agreements between the Company and the Executive.
The Executive agrees that he or she has no further rights under the Prior
Agreements.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.




MATERION CORPORATION






By:     
Name
Title:


    
[Executive]






Annex A






SEVERANCE COMPENSATION




(1)    A lump sum payment in an amount equal to two times the sum of (A) Base
Pay (at the highest rate in effect for any period prior to the Termination
Date), plus (B) Incentive Pay (in an amount equal to not less than the higher of
(1) the average aggregate Incentive Pay earned in the three fiscal years
immediately preceding the year in which the Termination Date occurred or (2) the
plan target opportunity amount for the year in which the Termination Date
occurred).


(2)    (a) For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company will arrange to provide the Executive with
Employee Benefits that are welfare benefits including, without limitation,
medical and life insurance (but not perquisites, stock option, performance
share, performance unit, stock purchase, stock appreciation or similar
compensatory benefits or benefits covered by Paragraph (4) below) substantially
similar (except with respect to the cost of health care benefits) to those that
the Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 3(b)(ii)). If and to the extent that
any benefit described in this Paragraph 2 is not or cannot be paid or provided
under any policy, plan, program or arrangement of the Company or any Affiliate
of the Company, as the case may be, then the Company will itself pay or provide
for the payment to the Executive, his dependents and beneficiaries, of such
Employee Benefits along with, in the case of any benefit described in this
Paragraph 2 which is subject to tax because it is not or cannot be paid or
provided under any such policy, plan, program or arrangement of the Company or
any Affiliate of the Company, an additional amount such that after payment by
the Executive, or his dependents or beneficiaries, as the case may be, of all
taxes so imposed, the recipient retains an amount equal to such taxes. Without
otherwise limiting the purposes or effect of Section 6, Employee Benefits
otherwise receivable by the Executive pursuant to this Paragraph 2 will be
reduced to the extent comparable welfare benefits are actually received by the
Executive from another employer during the Continuation Period following the
Executive’s Termination Date, and any such benefits actually received by the
Executive shall be reported by the Executive to the Company.


(b) The Executive will pay the full cost for health care continuation coverage
(including medical, dental and vision coverage) described in Paragraph 2(a) on
an after-tax basis. On the Payment Date and on January 2 of the following year,
the Company will make a payment (the “Health Plans Premium Reimbursement”) to
the Executive equal to the difference between (i) the amount the Executive will
be required to pay during the calendar year of payment for such health care
continuation coverage, and (ii) the amount the Executive would have been
required to pay if the Executive were only required to pay the amount a
similarly situation active employee would pay for such coverage, provided that
the Company will not provide any payment pursuant to this Paragraph 2(b) after
the date on which the Executive becomes employed (other than on a part-time or
temporary basis) by any other person or entity that makes health care coverage
available to the Executive and his eligible dependents. The Company shall
reimburse the amount of any federal, state and local taxes imposed on the
Executive as a result of the Health Plans Premium Reimbursement or the receipt
of benefits under the health care continuation coverage, such reimbursement to
be made subject to Section 4(d) and no later than December 31 of the year
following the year in which the Executive remits the applicable taxes.


(c) Notwithstanding the foregoing, or any other provision of the Agreement, for
purposes of determining the period of continuation coverage to which the
Executive or any of his dependents is entitled pursuant to Section 4980B of the
Code (or any successor provision thereto) under the Company’s medical, dental
and other group health plans, or successor plans, the Executive’s “qualifying
event” shall be the termination of the Continuation Period. Further, for
purposes of the immediately preceding sentence and for any other purpose
including, without limitation, the calculation of service or age to determine
Executive’s eligibility for benefits under any retiree medical benefits or life
insurance plan or policy, the Executive shall be considered to have remained
actively employed on a full-time basis through the termination of the
Continuation Period.


(3)    Upon the occurrence of a Change in Control, the provisions of the
applicable long-term and equity (or equity-based) award agreements and plans, or
any other documents or arrangements applicable at such time that provide for the
treatment of such long-term and equity (or equity-based) awards in connection
with or after a change in control, will govern the treatment of all long-term
and equity (or equity-based) awards held by the Executive.


(4)    Reasonable fees for outplacement services, by a firm selected by the
Executive, at the expense of the Company in an amount not in excess of $20,000;
provided that Executive incurs such outplacement services no later than December
31 of the second year following the year in which Executive’s Termination Date
occurs, and provided further that the payment of fees for outplacement services
will not be made any later than the last day of the third year following the
year in which Executive’s Date of Termination occurs.





Revised CIC Sev Agt Approved 07-22-2014 v1 



